Citation Nr: 1530935	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-47 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a personality disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1992 to January 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the November 2010 substantive appeal, the Veteran requested a Board hearing at the RO.  In a September 2011 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This matter was previously before the Board in April 2013.  In the April 2013 Board decision, the previously denied claim of entitlement to service connection for a personality disorder was reopened and the underlying claim of service connection was remanded.  The matter was again before the Board in April 2014 and remanded for further evidentiary development.  The case has since been returned to the Board for further appellate review.  

Although the Veteran filed a claim for service connection for a personality disorder, the Board has recharacterized the issue more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that a remand is necessary in this case for further evidentiary development.  

First, a remand is necessary in order to ensure compliance with the April 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  Specifically, in the April 2014 Board remand, the AOJ was instructed to secure outstanding records and to schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any psychiatric disorder that may be present.  Although the identified records were secured, the AOJ did not provide the Veteran with a psychiatric examination.  The AOJ indicated that the reason why an examination was not provided was because there was a shortage of VA psychiatrists available to conduct the examination.  See, October 2014 e-mail correspondence.  However, the Board finds a staffing shortage does not obviate the need for VA compliance with its duty to assist the Veteran in developing his claim.  See 38 C.F.R. § 3.159 (2014).  Accordingly, remand is required to obtain such an examination. 

Second, the Veteran indicated that he applied for Social Security Administration (SSA) disability benefits.  See, October 2013 Tarrant County treatment records.  However, the claims file does not contain a copy of a decision to grant or deny benefits nor the records upon which the decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  38 U.S.C.A. § 5107(a); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and then associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any psychiatric disorder that may be present.  If there are no VA psychiatrists available, a VA contract examination with a private psychiatrist must be scheduled.  

The claims file must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must state all appropriate psychiatric diagnoses.  If a personality disorder, depressive disorder, mood disorder, bipolar disorder, and/or panic disorder with agoraphobia are not found, the examiner must address the prior diagnoses of record.  

Second, for each diagnosis identified other than a personality disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent of greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service.  

Third, if the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

The examiner must specifically consider the following service treatment records: (1) the October 1992 diagnoses of adjustment disorder with mixed features and a personality disorder; (2) the suicide note; and (3) October 1992 treatment records that contained the Veteran's statements regarding the suicide note, the live rounds of ammunition that were in his possession, and how he was not homicidal but wanted to kill one of his fellow soldiers.   

The examiner should be made aware that the Veteran is presumed sound upon entry into service.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




